              Case 0:20-cv-00210-SWS Document 1 Filed 11/13/20 Page 1 of 7

Lance E. Shurtleff, Esq. WSB#6-3794
Gordon Rees Scully Mansukhani, LLP
515 E. Ivinson, Suite 108
Laramie, WY 82070
D: (303) 200-6849
T: (307) 365-6741
F: (307) 222-7825
lshurtleff@grsm.com
Attorneys for Defendant General
Motors LLC



                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF WYOMING

LARRY RIDGEWAY,                                               Civil Action No.
                                      Plaintiff,

         vs.
                                                              NOTICE OF REMOVAL
GENERAL MOTORS LLC,
                                      Defendant.

         Defendant General Motors LLC (“GM LLC”), by and through undersigned counsel and

pursuant to 28 U.S.C. §§ 1332(a)(1), 1441, and 1446 and Local Rule 81.1, hereby provides notice

of removal of this action from Natrona County Wyoming District Court to the United States

District Court for the District of Wyoming. In support of this Notice of Removal, GM LLC states

as follows:

                                 I.         THE STATE COURT ACTION

         1.       On October 21, 2020, Plaintiff Larry Ridgeway (“Plaintiff”) filed this civil lawsuit

against GM LLC in the Natrona County Wyoming District Court, captioned Larry Ridgeway v.

General Motors LLC, Case No. 108940 (the “State Court Action”). A copy of the Original

Complaint and summons filed by Plaintiff in the State Court Action is attached hereto as Exhibit

1.

         2.       GM LLC was served with a copy of the Complaint in the State Court Action on

October 27, 2020. Id.

         3.       This Notice of Removal is being filed within thirty days of GM LLC being served

with the Complaint.
             Case 0:20-cv-00210-SWS Document 1 Filed 11/13/20 Page 2 of 7




        4.      This Notice of Removal is therefore timely filed under 28 U.S.C. § 1446(b)(1).

        5.      In his Complaint, Plaintiff alleges that he sustained serious and severe injuries after

his 2005 Pontiac Montana Minivan (“Montana”) overturned on Interstate 25 near Wheatland,

Wyoming. Complaint ¶¶ 5-6.

        6.      Plaintiff alleges that during the crash sequence, the roof of the Montana intruded

into the passenger compartment of the Montana which caused Plaintiff’s serious and severe

injuries. Complaint ¶ 6.

        7.      Plaintiff claims that the Montana, manufactured by GM LLC, was sold in a

defective condition which made it unreasonably dangerous and that this defective and dangerous

condition allegedly cause Ridgeway’s serious and severe injuries. Complaint ¶¶ 9, 11.

        8.      Plaintiff is seeking a judgment in his favor in an amount exceeding the jurisdictional

limit of the Natrona County District Court. Complaint ¶ 4.

  II.        THIS COURT HAS SUBJECT MATTER JURISDICTION PURSUANT TO 28
                                  U.S.C. § 1332(a)(1).

        9.      Under the federal removal statute, “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

        10.     Removal is proper here because this Court has diversity jurisdiction over Plaintiff’s

claims pursuant to 28 U.S.C. § 1332(a)(1). See Therrien v. Target Corp., 617 F.3d 1242, 1247

(10th Cir. 2010) (removal to federal district court is warranted where “diversity jurisdiction” under

28 U.S.C. § 1332(a)(1) is present).




                                                  -2-
          Case 0:20-cv-00210-SWS Document 1 Filed 11/13/20 Page 3 of 7




       11.     28 U.S.C. § 1332(a) grants district courts original jurisdiction over “civil actions

where the matter in controversy exceeds the sum or value of $75,000, exclusive of interests and

costs and is between … citizens of different states.” 28 U.S.C. § 1332(a)(1).

       12.     Both the diversity and amount-in-controversy requirements of 28 U.S.C. §

1332(a)(1) are satisfied in this case. Removal is therefore proper.

       13.     Plaintiff Larry Ridgeway is a citizen of Wyoming. Complaint ¶ 1.

       14.     Defendant GM LLC is and was at the time the State Court Action commenced, a

Delaware limited liability company with its principal place of business located in the State of

Michigan. See Delaware Secretary of State Entity Details attached hereto as Exhibit 2. “Like

every other circuit to consider this question, this [the Tenth Circuit] concluded an LLC, as an

unincorporated association, takes the citizenship of all its members.” Siloam Springs Hotel, LLC

v. Century Surety Company, 781 F.3d 1233, 1234 (10th Cir. 2015)

       15.     GM LLC is 100 percent owned by General Motors Holdings LLC. General Motors

Holdings LLC is a Delaware limited liability company with its principal place of business in

Michigan. General Motors Holdings LLC is 100 percent owned by General Motors Company.

General Motors Company is a Delaware corporation with its principal place of business in

Michigan.

       16.     Accordingly, GM LLC is a citizen of Delaware and Michigan for purposes of

determining diversity jurisdiction. See 28 U.S.C. § 1332(c)(1); See Grynberg v. Kinder Morgan

Energy Partners, L.P., 805 F.3d 901, 905 (10th Cir. 2015) (“For diversity, a corporation is a citizen

of its state of incorporation and the state where its principal place of business is located.” citing 28

U.S.C. § 1332(c)(1)).




                                                  -3-
           Case 0:20-cv-00210-SWS Document 1 Filed 11/13/20 Page 4 of 7




         17.   Plaintiff is a citizen of a different state than GM LLC and thus the parties satisfy

the diversity requirement of 28 U.S.C. § 1332(a)(1).

         18.   In determining whether the jurisdictional threshold amount of $75,000 is satisfied,

the district court looks to “the pecuniary effect an adverse declaration will have on either party to

the lawsuit.” Bad Ass Coffee Co. of Hawaii v. Bad Ass Coffee Ltd. Partnership, 25 Fed. Appx. 738,

743 (10th Cir. 2001). “The test to determine amount in controversy is not the sum ultimately found

to be due, but the sum demanded in good faith.” Gibson v. Jeffers, 478 F.2d 216, 220 (10th Cir.

1973).

         19.   As noted above, Plaintiff seeks more than the Natrona County District Court

jurisdictional limit - $50,000.00 - in damages for the serious and severe injuries he suffered in a

rollover accident on Interstate 25. Complaint ¶ 4, 6. However, the amount in controversy, based

upon the allegations in the Complaint, is plainly in excess of $75,000.

         20.   A defendant’s notice of removal need only include “a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co.,

LLC v. Owens, 574 U.S. 81, 89 (2014). Evidence establishing the amount in controversy is

required “only when the plaintiff contests, or the court questions, the defendant's allegation.” Id.

While Plaintiff did not explicitly plead an amount-in-controversy in excess of $75,000.00, the

allegations in his Complaint support such a claim. See McPhail v. Deere Co., 529 F.3d 947, 955

(10th Cir. 2008) (“[A] complaint that presents a combination of facts and theories of recovery that

may support a claim in excess of $75,000 can support removal.”). Plaintiff alleges that he seeks

more than $50,000 in damages for serious and severe injuries following a rollover accident on

Interstate 25 in which the roof of the Montana intruded into the passenger compartment of the




                                                 -4-
           Case 0:20-cv-00210-SWS Document 1 Filed 11/13/20 Page 5 of 7




Montana. See McPhail, 529 F.3d at 957 (holding that the Plaintiff’s allegations of a tractor’s

defective design leading to severe bodily injury was enough to satisfy the amount in controversy

requirement.”)

         21.     Plaintiff’s allegations that his serious and severe bodily injury from a highway

rollover accident was caused by the alleged defective condition of the Montana are sufficient to

meet the amount-in-controversy requirement of 28 U.S.C. § 1332(a). This, in addition to the

satisfaction of the diversity requirement, renders removal of the State Court Action proper.

  III.     ALL PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED.

         22.     GM LLC was served with the Complaint on October 27, 2020. This Notice of

Removal has been filed within thirty days of service. Thus, removal is timely pursuant to 28

U.S.C. § 1446(b)(1).

         23.     A copy of the Notice of Filing of Notice of Removal, attached hereto as Exhibit 3,

will be timely filed with the Clerk of the District Court for Natrona County, Wyoming and served

on Plaintiff’s counsel pursuant to 28 U.S.C. § 1446(d).

         24.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

received by GM LLC in the State Court Action are attached hereto as Exhibit 1.

         25.     Venue is proper in this Court under 28 U.S.C. § 1446(a) because the United States

District Court for the District of Wyoming is the district court of the United States for the district

and division within which the State Court Action is pending. See 28 U.S.C. § 131 (“Wyoming . . .

constitute[s] one judicial district” and Natrona County is in Wyoming).




                                                 -5-
          Case 0:20-cv-00210-SWS Document 1 Filed 11/13/20 Page 6 of 7




       26.     Based on the foregoing, this Court has jurisdiction over this matter pursuant to 28

U.S.C. §§ 1332(a), 1332(d), and 1441, and the claims may be removed to this Court pursuant to

28 U.S.C. §§ 1441 and 1446.

                                     IV.     CONCLUSION

       27.     GM LLC respectfully requests that the State Court Action be removed to the United

States District Court for the District of Wyoming.

       28.     By this Notice of Removal, GM LLC does not waive any objections or defenses it

may have to this action, including, but not limited to, improper service of process, lack of personal

jurisdiction, or improper venue.

       29.     GM LLC does not admit any of the allegations of Plaintiff’s Complaint except as

specifically admitted herein.

                                              Respectfully submitted,

                                              GORDON REES SCULLY MANSUKHANI, LLP

                                              By: s/Lance Shurtleff
                                                     Lance Shurtleff, WSB#6-3794
                                                     515 E. Ivinson, Suite 108
                                                     Laramie, WY 82070
                                                     D: (303) 200-6849
                                                     P: (307) 365-6741
                                                     F: (307) 222-7825
                                                     lshurtleff@grsm.com
                                                     Attorneys for General Motors LLC




                                                -6-
          Case 0:20-cv-00210-SWS Document 1 Filed 11/13/20 Page 7 of 7




                                CERTIFICATE OF SERVICE

       The foregoing Notice of Removal was electronically filed with the Court on this 13th day

of November, 2020. Notice of this filing will be sent by operation of the Court’s case management

and electronic case filing system. Parties may access this filing through the Court’s case

management and electronic case filing system.



                                                 /s/Lance Shurtleff
                                                   Attorney for Defendant GM LLC




                                                -7-
